UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2014 Date of reporting period:	November 30, 2013 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 11/30/13 (Unaudited) COMMON STOCKS (88.2%) (a) Shares Value Aerospace and defense (0.7%) Huntington Ingalls Industries, Inc. 19,804 $1,628,483 Air freight and logistics (0.4%) Park-Ohio Holdings Corp. (NON) 28,337 1,206,589 Auto components (2.0%) Dana Holding Corp. 61,300 1,243,164 Goodyear Tire & Rubber Co. (The) (NON) 60,300 1,342,278 Stoneridge, Inc. (NON) 111,740 1,442,563 Tower International, Inc. (NON) 71,554 1,537,695 Capital markets (1.0%) Cowen Group, Inc. Class A (NON) 388,554 1,569,758 Silvercrest Asset Management Group, Inc. Class A (NON) 75,887 1,206,603 Chemicals (4.0%) Advanced Emissions Solutions, Inc. (NON) 12,817 743,258 Cabot Corp. (S) 29,700 1,449,360 Chemtura Corp. (NON) 42,700 1,127,280 Kraton Performance Polymers, Inc. (NON) 62,100 1,446,309 LSB Industries, Inc. (NON) 36,100 1,158,088 Minerals Technologies, Inc. 20,997 1,247,222 OM Group, Inc. (NON) (S) 45,153 1,487,340 Omnova Solutions, Inc. (NON) 109,944 963,109 RPM International, Inc. 34,000 1,346,400 Commercial banks (12.2%) Ameris Bancorp (NON) 78,100 1,598,707 Bancorp, Inc. (The) (NON) 89,563 1,639,003 Chemical Financial Corp. 44,006 1,409,072 CVB Financial Corp. (S) 115,200 1,859,328 Eagle Bancorp, Inc. 42,290 1,379,077 Financial Institutions, Inc. 75,300 1,935,210 First Connecticut Bancorp, Inc. 37,700 640,523 First Merchants Corp. 85,500 1,811,745 First NBC Bank Holding Co. (NON) 62,578 1,807,253 First Niagara Financial Group, Inc. 119,200 1,327,888 First of Long Island Corp. (The) 14,809 631,604 Flushing Financial Corp. 40,700 879,527 Heartland Financial USA, Inc. 48,900 1,457,709 Independent Bank Group, Inc. 15,880 760,334 Investors Bancorp, Inc. (S) 74,672 1,797,355 Lakeland Financial Corp. (S) 44,900 1,721,915 National Bank Holdings Corp. Class A 62,411 1,321,865 OFG Bancorp (Puerto Rico) (S) 110,100 1,893,720 Pacific Premier Bancorp, Inc. (NON) 121,300 1,763,702 Popular, Inc. (Puerto Rico) (NON) 56,520 1,615,342 State Bank Financial Corp. 66,300 1,165,554 Sterling Bancorp 140,000 1,839,600 Western Alliance Bancorp (NON) 49,800 1,156,356 Commercial services and supplies (2.7%) Deluxe Corp. (S) 31,500 1,565,235 Ennis, Inc. 63,521 1,177,679 KAR Auction Services, Inc. 35,714 985,349 Performant Financial Corp. (NON) 159,607 1,674,277 Pitney Bowes, Inc. (S) 87,900 2,036,643 Communications equipment (1.3%) Emcore Corp. (NON) (S) 252,600 1,326,150 Oplink Communications, Inc. (NON) 85,736 1,390,638 Polycom, Inc. (NON) 84,400 907,300 Computers and peripherals (1.2%) BancTec, Inc. 144A (Private) (F) (NON) 160,833 160,833 Datalink Corp. (NON) 97,228 1,017,977 Electronics for Imaging, Inc. (NON) 10,300 407,880 Logitech International SA (Switzerland) 149,000 1,707,540 Construction and engineering (1.0%) EMCOR Group, Inc. 29,100 1,156,143 Orion Marine Group, Inc. (NON) 116,000 1,376,920 UniTek Global Services, Inc. (NON) 47,848 76,557 Construction materials (0.4%) Caesarstone Sdot-Yam, Ltd. (Israel) (NON) 24,436 1,201,029 Consumer finance (0.6%) Encore Capital Group, Inc. (NON) 35,140 1,675,827 Containers and packaging (1.0%) Berry Plastics Group, Inc. (NON) 46,068 988,159 Greif, Inc. Class A 17,900 983,605 Rock-Tenn Co. Class A 9,400 887,548 Distributors (1.1%) Core-Mark Holding Co., Inc. 16,066 1,185,992 VOXX International Corp. (NON) 109,400 1,951,696 Diversified consumer services (1.1%) Corinthian Colleges, Inc. (NON) (S) 253,800 426,384 Hillenbrand, Inc. 45,700 1,284,170 Steiner Leisure, Ltd. (Bahamas) (NON) 20,400 1,206,864 Diversified financial services (0.6%) Gain Capital Holdings, Inc. (S) 75,300 685,230 PHH Corp. (NON) 41,100 988,044 Diversified telecommunication services (0.3%) Cogent Communication Group, Inc. 23,463 915,292 Electric utilities (3.0%) IDACORP, Inc. (S) 30,600 1,581,408 PNM Resources, Inc. 102,100 2,375,867 Portland General Electric Co. (S) 48,300 1,439,823 UIL Holdings Corp. (S) 29,195 1,095,688 UNS Energy Corp. 35,200 1,685,376 Electrical equipment (0.6%) Coleman Cable, Inc. 62,800 1,541,740 Electronic equipment, instruments, and components (0.6%) Electro Scientific Industries, Inc. 24,492 252,023 Newport Corp. (NON) 466 7,992 TTM Technologies, Inc. (NON) 140,500 1,362,850 Energy equipment and services (1.9%) Key Energy Services, Inc. (NON) (S) 113,700 891,408 Matrix Service Co. (NON) 94,915 2,107,113 Pioneer Energy Services Corp. (NON) 112,325 810,987 Tidewater, Inc. 26,200 1,494,448 Food and staples retail (0.6%) Spartan Stores, Inc. 71,190 1,651,608 Food products (0.3%) Sanderson Farms, Inc. (S) 11,800 806,412 Gas utilities (0.8%) Southwest Gas Corp. 40,300 2,138,318 Health-care equipment and supplies (1.3%) Cutera, Inc. (NON) 80,759 763,173 PhotoMedex, Inc. (NON) (S) 93,300 1,136,394 Symmetry Medical, Inc. (NON) 155,300 1,523,493 Health-care providers and services (1.6%) Centene Corp. (NON) (S) 18,700 1,116,951 Ensign Group, Inc. (The) 23,800 1,075,046 Providence Service Corp. (The) (NON) 36,300 995,346 Triple-S Management Corp. Class B (Puerto Rico) (NON) 64,800 1,312,848 Hotels, restaurants, and leisure (0.6%) Marriott Vacations Worldwide Corp. (NON) 32,310 1,687,874 Household durables (0.6%) Newell Rubbermaid, Inc. 36,700 1,113,845 UCP, Inc. Class A (NON) 40,467 606,196 Insurance (6.9%) Allied World Assurance Co. Holdings AG 23,200 2,613,480 American Financial Group, Inc. 28,132 1,622,091 Employers Holdings, Inc. 40,195 1,311,965 Hanover Insurance Group, Inc. (The) 27,500 1,658,525 Health Insurance Innovations, Inc. Class A (NON) 44,270 530,355 Maiden Holdings, Ltd. (Bermuda) 132,500 1,677,450 PartnerRe, Ltd. 23,600 2,428,440 Reinsurance Group of America, Inc. Class A 25,419 1,905,917 Stancorp Financial Group (S) 33,200 2,128,452 Validus Holdings, Ltd. (S) 72,513 2,904,146 Internet software and services (1.3%) Earthlink, Inc. 78,700 428,915 Perficient, Inc. (NON) 70,300 1,524,104 Web.com Group, Inc. (NON) (S) 56,597 1,615,844 IT Services (1.7%) Convergys Corp. (S) 55,000 1,128,600 Global Cash Access Holdings, Inc. (NON) 159,000 1,550,250 Unisys Corp. (NON) (S) 69,000 1,895,430 Machinery (1.9%) Dynamic Materials Corp. 33,453 749,682 Navistar International Corp. (NON) (S) 28,541 1,147,063 Rexnord Corp. (NON) 43,874 1,066,577 TriMas Corp. (NON) 30,700 1,123,006 Wabash National Corp. (NON) (S) 94,600 1,148,444 Media (0.4%) MDC Partners, Inc. Class A 53,850 1,225,626 Metals and mining (2.0%) Constellium NV Class A (Netherlands) (NON) 90,589 1,958,534 Globe Specialty Metals, Inc. 100,800 1,794,240 Horsehead Holding Corp. (NON) (S) 117,500 1,758,975 Multi-utilities (0.5%) Avista Corp. (S) 45,900 1,250,775 Oil, gas, and consumable fuels (4.6%) Bill Barrett Corp. (NON) (S) 48,700 1,309,543 Energen Corp. 26,500 1,912,505 EPL Oil & Gas, Inc. (NON) 36,400 1,042,860 EXCO Resources, Inc. (S) 133,300 705,157 Gulfport Energy Corp. (NON) 21,700 1,267,931 Kodiak Oil & Gas Corp. (NON) (S) 166,600 1,889,244 Midstates Petroleum Co., Inc. (NON) (S) 109,700 659,297 Scorpio Tankers, Inc. (Monaco) 128,718 1,477,683 SM Energy Co. 17,400 1,533,636 Stone Energy Corp. (NON) 27,700 916,316 Pharmaceuticals (0.6%) Questcor Pharmaceuticals, Inc. (S) 26,300 1,525,663 Professional services (0.6%) Kforce, Inc. (S) 77,400 1,561,932 Real estate investment trusts (REITs) (6.4%) American Assets Trust, Inc. 36,501 1,138,466 Campus Crest Communities, Inc. (S) 92,251 917,897 Cherry Hill Mortgage Investment Corp. (NON) 63,238 1,116,151 Colony Financial, Inc. 69,400 1,403,268 Education Realty Trust, Inc. 97,594 849,068 EPR Properties (S) 24,900 1,252,221 Healthcare Trust of America, Inc. Class A 79,000 801,850 iStar Financial, Inc. (NON) 157,600 2,029,888 MFA Financial, Inc. 150,360 1,096,124 One Liberty Properties, Inc. 41,270 850,575 Piedmont Office Realty Trust, Inc. Class A (S) 48,600 796,068 QTS Realty Trust, Inc. Class A (NON) 29,799 620,415 RAIT Financial Trust (S) 180,800 1,484,368 Summit Hotel Properties, Inc. 217,714 1,976,843 Two Harbors Investment Corp. 127,400 1,178,450 Real estate management and development (1.1%) Forestar Group, Inc. (NON) 28,717 555,961 Howard Hughes Corp. (The) (NON) 6,600 753,192 RE/MAX Holdings, Inc. Class A (NON) 52,720 1,601,634 Road and rail (1.7%) Quality Distribution, Inc. (NON) 168,049 2,055,239 Roadrunner Transportation Systems, Inc. (NON) 20,677 566,136 Ryder System, Inc. 19,100 1,333,944 Saia, Inc. (NON) 22,732 789,482 Semiconductors and semiconductor equipment (4.6%) Ambarella, Inc. (NON) (S) 55,489 1,376,127 FormFactor, Inc. (NON) 207,600 1,125,192 GT Advanced Technologies, Inc. (NON) (S) 174,600 1,712,826 Integrated Silicon Solutions, Inc. (NON) 132,900 1,573,536 Magnachip Semiconductor Corp. (South Korea) (NON) 73,864 1,499,439 Pericom Semiconductor Corp. (NON) 105,700 1,008,378 Photronics, Inc. (NON) (S) 145,800 1,259,712 RF Micro Devices, Inc. (NON) (S) 320,800 1,693,824 Silicon Image, Inc. (NON) 240,700 1,304,594 Software (2.0%) Actuate Corp. (NON) 182,400 1,433,664 AVG Technologies NV (Netherlands) (NON) (S) 84,000 1,451,520 Mentor Graphics Corp. 70,000 1,576,750 TiVo, Inc. (NON) 71,200 913,496 Specialty retail (2.1%) Ascena Retail Group, Inc. (NON) 58,100 1,237,530 Express, Inc. (NON) 46,500 1,144,365 Lithia Motors, Inc. Class A (S) 5,400 356,832 Pep Boys - Manny, Moe & Jack (The) (NON) (S) 77,800 1,065,860 Select Comfort Corp. (NON) (S) 46,600 983,726 Wet Seal, Inc. (The) Class A (NON) (S) 261,900 872,127 Textiles, apparel, and luxury goods (1.0%) G-III Apparel Group, Ltd. (NON) 7,156 431,149 Skechers U.S.A., Inc. Class A (NON) (S) 64,600 2,171,852 Thrifts and mortgage finance (2.7%) Banc of California, Inc. 56,600 725,612 BofI Holding, Inc. (NON) (S) 12,360 1,013,026 EverBank Financial Corp. 70,177 1,197,921 Meta Financial Group, Inc. 30,700 1,191,160 Rockville Financial, Inc. 116,800 1,742,656 United Financial Bancorp, Inc. 70,200 1,385,046 Trading companies and distributors (2.1%) HD Supply Holdings, Inc. (NON) (S) 62,900 1,325,303 MRC Global, Inc. (NON) 43,163 1,320,356 Rush Enterprises, Inc. Class A (NON) (S) 54,300 1,587,189 Stock Building Supply Holdings, Inc. (NON) 87,564 1,603,297 Transportation infrastructure (0.5%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 117,879 1,263,663 Total common stocks (cost $203,445,664) INVESTMENT COMPANIES (3.0%) (a) Shares Value American Capital, Ltd. (NON) 126,700 $1,938,510 Horizon Technology Finance Corp. (S) 85,596 1,215,463 Hercules Technology Growth Capital, Inc. (S) 70,670 1,206,337 Medley Capital Corp. 80,100 1,147,833 Solar Capital, Ltd. 67,694 1,567,116 TCP Capital Corp. (S) 61,800 1,069,140 Total investment companies (cost $7,494,162) SHORT-TERM INVESTMENTS (27.1%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 49,936,859 $49,936,859 Putnam Short Term Investment Fund 0.08% (AFF) 24,112,077 24,112,077 Total short-term investments (cost $74,048,936) TOTAL INVESTMENTS Total investments (cost $284,988,762) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2013 through November 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $273,550,097. (b) The aggregate identified cost on a tax basis is $285,412,372, resulting in gross unrealized appreciation and depreciation of $48,327,973 and $10,404,313, respectively, or net unrealized appreciation of $37,923,660. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $8,526,411 $77,032,991 $61,447,325 $7,307 $24,112,077 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $48,482,466. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $49,936,859, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $24,517,788 $— $— Consumer staples 2,458,020 — — Energy 18,018,128 — — Financials 85,996,532 — — Health care 9,448,914 — — Industrials 33,066,928 — — Information technology 34,452,551 160,833 — Materials 20,540,456 — — Telecommunication services 915,292 — — Utilities 11,567,255 — — Total common stocks — Investment companies 8,144,399 — — Short-term investments 24,112,077 49,936,859 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Goldman Sachs Bank USA Total Assets: Securities on loan** $48,410,331 $48,410,331 Total Assets $48,410,331 $48,410,331 Liabilities: Total Liabilities $— $— Total Financial and Derivative Net Assets $48,410,331 $48,410,331 Total collateral received (pledged)## $48,410,331 $48,410,331 Net amount $— $— ** Included with Investments in securities on the Statement of assets and liabilities ## Any over-collateralization of total financial and derivative net assets is not shown. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2014
